DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is responsive to the Response to Restriction Requirement filed April 6, 2022.  As directed by the election: Claims 1-17 are elected for prosecution on the merits and Claims 18, 19, and 24 are withdrawn from consideration by Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted November 24, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites that “the second axial extent is greater than the largest first axial extent”.  It is unclear as to what quality or dimension is greater concerning the second axial extent and therefore Claim 1 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).  For example, is it the diameter, longitudinal length, circumferential length, depth, etc. that is greater?
Claims 2, 3, and 11 recite similar language and are therefore similarly rejected under the same rationale.  
The remainder of the dependent claims are rejected based upon dependency to a rejected base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (U.S. Patent Publ’n No. 2011/0197868).
Regarding Claim 1, to the extent that Claim 1 is understood in light of the Section 112 rejection set forth herein, Engel discloses a two-stroke engine (see Title, Abstract) with a piston (5) that includes a piston top (43), a mantle surface (36), a stratified scavenging channel (23) in the mantle surface (36), and a weight reduction space (29) arranged between the piston top (43) and the stratified scavenging channel (23).  Engel discloses that weight reduction space (29) has a largest first axial extent (see Figure 6) in a direction parallel to a center axis (35) of the piston at the mantle surface (36) and a second axial extent (that of the complete piston interior (57), see Figure 7) in a direction parallel to axis (35) of the piston radially inside the mantle surface, and wherein the second axial extent is greater than the largest first axial extent (see Figures 6 and 7).
Regarding Claims 2 and 3, while it is appreciated that the figures of Engel are not to scale, Figures 5-7 would provide a teaching to one of ordinary skill in the art to provide the second axial extent being greater than the first axial extent according to the recitations of Claims 2 and 3.
Regarding Claim 4, Engel discloses that the weight reduction space (29) comprises a first uppermost delimiting surface at the mantle surface (opening of (29) in piston outer surface) and a second upper delimiting surface (piston interior (57)) radially inside the mantle surface, and wherein the second upper delimiting surface is arranged closer to the piston top than the first uppermost delimiting surface (see Figures 5-7).
Regarding Claim 5, Engel discloses that piston (1) comprises a first piston ring recess in the mantle surface (see Figure 6, which illustrates a piston ring groove at the top of the piston), and wherein the weight reduction space (29) extends radially inside the first piston ring recess (that of the complete piston interior (57)).
Regarding Claim 7, Engel discloses that weight reduction space (29) comprises a first lowermost delimiting surface at the mantle surface (see Figure 5) and a second lower delimiting surface radially inside the mantle surface (that of the complete piston interior (57), lower surface being bottom of piston), and wherein the second lower delimiting surface is arranged further from the piston top than the first lowermost delimiting surface (see Figures 5-7).
Regarding Claim 8, Engel discloses that weight reduction space (29) extends radially inside the stratified scavenging channel (23) (that of the complete piston interior (57), see Figures 5-7).
Regarding Claim 9, while it is appreciated that the figures of Engel are not to scale, Figures 5-7 would provide a teaching to one of ordinary skill in the art to provide the radial extent of the weight reduction space being at least 15% a radius of the piston according to the recitation of Claim 9.
Regarding Claim 10, Engel discloses that weight reduction space (29) has a largest first tangential extent at the mantle surface (see Figure 7) and a second tangential extent radially inside the mantle surface (that of the complete piston interior (57), see Figure 7), and wherein the second tangential extent is greater than the largest first tangential extent (see Figure 7).
Regarding Claim 11, while it is appreciated that the figures of Engel are not to scale, Figure 7 would provide a teaching to one of ordinary skill in the art to provide the second tangential extent being at least 5% greater than the largest first tangential extent according to the recitation of Claim 11.
Regarding Claim 12, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Engel which is capable of being used in the intended manner, i.e., configuring the weight reduction space to be isolated from interconnecting any gas transferring channels.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Engel meets the limitations of the claim.  Moreover, no structure of Engel prevents the recited operation. 
Regarding Claim 13, Engel discloses that piston (1) includes a second stratified scavenging channel (second instance of (23) in Figure 8) in the mantle surface, and a second weight reduction space (second instance of (29) in Figure 8) arranged between the piston top and the second stratified scavenging channel (see Figure 8).
Regarding Claim 14, Engel discloses that the weight reduction space (29) is arranged on a first side of a plane (31) extending along a center axis of the piston (1), and wherein the second weight reduction space (29) is arranged on a second side of the plane (31) (see Figure 7).
Regarding Claim 15, Engel discloses that the second weight reduction space (e.g., top instance of (29)) has a substantially identical but mirrored shape as the weight reduction space ((e.g., bottom instance of (29), see Figure 7).
Regarding Claims 16 and 17, Engel discloses a two-stroke engine (1) having the piston (5) (see Abstract), wherein a hand-held tool (see paragraph [0003]) having the two-stroke engine (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel.
Regarding Claim 6, Engel discloses the invention substantially as claimed, but only illustrates one piston ring recess in Figure 6). 
However, Examiner takes Official Notice that it is well known in the art to provide a piston with more than one piston ring recess for the purpose of receiving piston rings that facilitate providing a better seal between the piston and cylinder inner surface during engine operation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form Engel’s piston with multiple piston ring recesses for the purpose of providing a better seal between the piston and cylinder inner surface during engine operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant pistons for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747